DETAILED ACTION
This correspondence is responsive to the Amendment filed on April 19, 2022. Claims 1-20 are currently pending in the case, with claims 1, 9 and 15 in independent form. All claims 1-20 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Regarding previous prior art rejection - Claims 1-2, 6-7, 9-10 and 14-17  
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-2, 6-7, 9-10 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Regarding previous prior art rejection claims 3-5, 8, and 18-19 
Applicant’s amendment overcomes the previous prior art rejection of claims 3-5, 8, and 18-19. Claims 3-5, 8, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding previous prior art rejection claim 20 
Applicant’s amendment overcomes the previous prior art rejection of claim 20. However, amended claim 20 is currently rejected under 35 U.S.C. 112(b), as being indefinite. Claim 20 would be allowable if Applicant overcomes the rejection under 35 U.S.C. 112(b), as being indefinite and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding previous 101 rejection of claims 1-20
Applicant’s amendment and accompanying arguments, see pages 10-11 filed April 19, 2022, overcome the previous rejection of claims 1- 20 under 35 U.S.C. 101 as being directed to an abstract idea, as set forth in the Non-Final Office Action mailed December 29, 2021. The rejection is withdrawn. 

Previous Claim Rejections - 35 USC § 112 Withdrawn
Applicant’s amendment overcomes the previous rejection of claims 2, 10 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as set forth in the Non-Final Office Action mailed December 29, 2021. The rejection is withdrawn. 

Previous Claim Rejections - 35 USC § 101 Withdrawn
Applicant’s amendment and accompanying arguments, see pages 10-11 filed April 19, 2022, overcome the previous rejection of claims 1- 20 under 35 U.S.C. 101 as being directed to an abstract idea, as set forth in the Non-Final Office Action mailed December 29, 2021. The rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 15 and recites the limitation wherein “the lack of visual borders attribute” has a relatively greater weight than “the lack of column headers attribute.”  There is insufficient antecedent basis for “the lack of visual borders attribute” and “the lack of column headers attribute” elements in this claim 20 limitation. It appears that claim 20 may have a typographical error and may have been intended to depend from claim 19, which recites a lack of visual borders attribute and a lack of column headers attributes. For examination purposes, claim 20 is interpreted as depending from claim 19.

Allowable Subject Matter
Claims 3-5, 8, 11-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if Applicant overcomes the rejection under 35 U.S.C. 112(b), as being indefinite and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (Pub. No. US 2013/0104029 A1, published April 25, 2013) hereinafter Hendry in view of WebAIM (web accessibility in mind) Creating Accessible Tables - Layout Tables (retrieved at https://web.archive.org/web/20190524131447/https://webaim.org/techniques/tables/, archived May 24, 2019, 4 pages) hereinafter WebAIM and Chen (Pub. No. US 2018/0189560 A1, published July 5, 2018). 

Regarding claim 1, Hendry teaches:
A system (i.e., In an example, inaccessible features are identified by searching for text that is known to be misinterpreted by one or more assistive technologies. In a HTML document, the text to be searched may include particular HTML formatting tags or particular document elements (for example, a layout table) (A system for detecting a layout table). Hendry, abstract, Figs 1, 5, para 60.), comprising: a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to (i.e., Hendry, Figs 1, 5, para 87-89.): 
receive multiple attributes of a particular table provided in a document displayable by an application (i.e., Methods for automatically producing a document include capturing data that is displayed to a user from a first document (receive information regarding a document being displayed by an application) and writing a new document which displays substantially the same data but improves the document accessibility. Hendry, para 14. In an embodiment, values or properties of a table object are accessed (receive multiple attributes (properties) of a particular table provided in a document displayable by an application) using commands from an application programming interface. For example, a command is executed to search for table layout tags in a HTML document that indicate the beginning and end of table cells. Based on the identified table layout tags, the cell values are extracted. Hendry, para 66, 74, 14.); 
classify the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table; and
Hendry teaches that, Initially, a document is analyzed (Step 402). In an embodiment, the document is analyzed to identify inaccessible features. In an example, inaccessible features are identified by searching for text that is known to be misinterpreted by one or more assistive technologies. In a HTML document, the text to be searched may include particular HTML formatting tags or particular document elements (for example, a layout table) (classify the particular table as a data table or a layout table (identify, classify the particular table as a layout table), by analyzing and searching using a known text, particular HTML formatting tags, particular elements rule-based heuristic)). In another example, the identification of inaccessible features includes identifying formatting and styles for content that do not use cascading style sheets. Hendry, para 60, 49, 74, 14.
Thus, Hendry teaches receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching using a known text, particular HTML formatting tags, particular elements rule-based heuristic. Hendry, para 66, 74, 14, 60, 49. Hendry does not specifically disclose applying different weights to at least two different attributes of the particular table.
However, Chen teaches in the field related to a system and a method to identify a structure, for example, a table, which is represented in a native PDF document. More particularly, the present disclosure relates to identifying the structure by use of sequence tagging. Chen, para 1. Chen teaches a method to identify a structure presented in a native PDF document. The method comprises obtaining a native PDF document having a first line to start a table and a second line to end the table; detecting a value of a physical feature of the native PDF document, wherein the physical feature has a corresponding weighting factor; initiating a value to the weighting factor; assigning a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor; and identifying a location of the table (applying different weights to at least two different attributes (features) of the particular table) in the native PDF from the first status and the second status, thus yielding an identified location of the table. Chen, Figs 2-6, 10-11, para 8-9, 73, 75-76, 95-96.
Sequence tagger 121 tags and identifies each line of XML file 204. More specifically, for page layout recognition 205, sequence tagger 121 identifies heading and title start, heading and title in, or heading and title out of XML file 204. Sequence tagger 121 also tags and identifies each line as column start, column in, or column out of XML file 204 (classify the particular table as a data table or a layout table (identify as a layout table) by applying different weights to at least two different attributes of the particular table). Further, for page layout recognition 205, sequence tagger 121 tags and identifies all page blocks on XML file 204. A page block is an area with independent and complete semantics, which is similar to a layerout of newspaper contains many blocks and each block is an independent unit. For example, many financial markets use a single page block format for financial reporting, but financial markets in Australian and New Zealand use newspaper layout format for financial reporting. To identify tables and paragraphs accurately on XML file 204, all page blocks are first identified. Chen, Figs 2-6, 10-11, para 73, 75-76, 8-9. 
For table area detection 215, sequence tagger 121 tags each line of XML file 204, and identifies table start, inside table, and outside table for a table in XML file 204 (classify the particular table as a data table or a layout table (identify as a data table) by applying different weights to at least two different attributes of the particular table). Once sequence tagger 121 identifies the status of each line, a table area can be identified. For table structure detection and extraction 220, sequence tagger 121 extracts rows, columns and cells of the table that is identified by sequence tagger 121. Chen, Figs 2-6, 10-11, para 75-76, 73, 95-96, 8-9.
 FIG. 11 is a flowchart of a method of table recovery… The native PDF has table 505. Table 505 includes a first line to start table 505 and a second line to end table 505. Converter 122 converts native PDF document 203 to XML file 204. During operation 1110, processor 110 detects a value of a physical feature of XML file 204 and native PDF document 203. There is a weighting factor corresponding to the physical feature. The physical feature can be any physical features 1000. … During operation 1120, sequence tagger 121 tags a first line to start table 505 and a second line to end table 505. Program module 120 assigns a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor. During operation 1125, processor 110 identifies a location of table 505 in native PDF document 203 from the first status and the second status. An identified location is yielded from the identification of the location of table 505. In system 100, sequence tagger 121 applies a MALLET CRF application programming interface (API) for identifying page layout, paragraph and table areas (classify the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table), and then method 1200 trains sequence tagger 121 with reference documents 132. Chen, Figs 2-6, 10-11, para 114-120, 95-96, 75-76, 73, 8-9.
It would have been obvious to one of ordinary skill in the art to implement the system for identifying features by searching for text that is known to be misinterpreted by one or more assistive technologies, including receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching text, formatting tags and elements of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table of Chen, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures. Chen, para 4. 
selectively control verbal readout of the particular table by a screen reader based at least on whether the particular table is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table, the screen reader is controlled to skip over metadata associated with the particular table, and initiate verbal readout of the particular table starting with data content within the particular table.  
As discussed above, Hendry in view of Chen teaches the table classified as a data table or a layout table. Hendry teaches that, when the table is identified and classified as a layout table, a modified second document is created with accessibility-enabled tags that were not used in the first document. For example, formatting using a layout table in a first document is recreated from a representation of the first document using the <div> tag and <span> tag. Hendry, Figs 2A-2B, 3A-3B, para 74, 49.  FIG. 2A, FIG. 2B, FIG. 3A, and FIG. 3B illustrate an example in which the <div> and <span> tags are used in an accessibility-enabled document instead of a <table> tag in an inaccessible document. An example of original HTML code (202) is presented in FIG. 2A. As shown in FIG. 2A, the tag <table> is used with tags <tr> and <td> in a layout table to display the content in a particular format. Hendry, Figs 2A-3B, para 49, 50-51, 60, 74. 
In an example, an accessibility feature (118) corresponds to a formatting of a table using HTML formatting tags such as <div> or <span> which can be used to dictate the manner in which a particular screen reader reads out table values. The screen reader skips read out of <div> and <span> tags because the tags are recognized as formatting tags (selectively control verbal readout of the particular table by a screen reader based at least on whether the particular table is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table (in the first document), the screen reader is controlled to skip over metadata (formatting metadata) associated with the particular table (in the modified second document), and initiate verbal readout of the particular table (in the modified second document) starting with data content within the particular table (in the modified second document)). Hendry, Figs 2A-2B, 3A-3B, para 23, 49-51, 60, 74. 
As discussed above, Hendry teaches when the particular table is classified as a layout table in the first document, create a second document with modified representation of the layout table, and selectively control verbal readout of the particular table in the modified second document by a screen reader based at least on whether the particular table in the first document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table in the first document, the screen reader is controlled to skip over metadata associated with the particular table in the modified second document, and initiate verbal readout of the particular table starting with data content within the particular table in the modified second document. 
Thus, Hendry strongly suggests and implies, selectively controlling the verbal readout of the particular table by a screen reader based at least on whether the particular table in the second document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table, the screen reader is controlled to skip over metadata associated with the particular table in the second document, and initiate verbal readout of the particular table starting with data content within the particular table.  Hendry does not explicitly disclose when the particular table is classified as a layout table in the document, the screen reader is controlled to skip over metadata associated with the particular table in the document, and, initiate verbal readout of the particular table starting with data content within the particular table.  
However, WebAIM teaches in the field related to a screen reader and accessible layout tables. WebAIM, page 1. WebAIM teaches that, screen readers treat layout tables and data tables very differently. For layout tables, they simple read the content of table based on the source code order (when the particular table is classified as a layout table in the document, the screen reader is controlled to skip over metadata associated with the particular table in the document, and, initiate verbal readout of the particular table starting with data content within the particular table). For data tables, however they will identify the presence of the table including the number of columns and row, provide table navigation functionality, read row and column headers, etc.
So how does a screen reader know if a table is a data table or a layout table? They perform some analysis of the table markup and structure to “guess”. Because of this it’s vital that data table markup, such as <caption>, <th>, et. are NEVER used within layout tables, otherwise the screen reader may incorrectly present the table as a data table causing increased overhead and confusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for identifying layout tables and adding accessibility features for documents of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table of Chen and the feature for when it is determined that the table is a layout table, skip over presentation information associated with the layout table, and, start to provide cell data content within the layout table of WebAIM, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures and because it would provide advantages to the user to hear document table information that is not quite confusing and because Hendry strongly suggests and implies doing so in order to improve document accessibility and prevent unnecessarily reading out layout information. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. 

Regarding claim 6, which depends from claim 1 and recites:
wherein metadata that is skipped over comprises at least one of table metadata or cell metadata.  
Hendry in view of WebAIM and Chen teaches the system of claim 1 from which claim 6 depends, including the metadata that is skipped over. As similarly discussed above with respect to claim 1, Hendry in view of Chen teaches the table classified as a data table or a layout table. Hendry teaches that, when the table is identified and classified as a layout table, a modified second document is created with accessibility-enabled tags that were not used in the first document. For example, formatting using a layout table in a first document is recreated from a representation of the first document using the <div> tag and <span> tag. Hendry, Figs 2A-2B, 3A-3B, para 74, 49.  FIG. 2A, FIG. 2B, FIG. 3A, and FIG. 3B illustrate an example in which the <div> and <span> tags are used in an accessibility-enabled document instead of a <table> tag in an inaccessible document. An example of original HTML code (202) is presented in FIG. 2A. As shown in FIG. 2A, the tag <table> is used with tags <tr> and <td> in a layout table to display the content in a particular format. Hendry, Figs 2A-3B, para 49, 50-51, 60, 74. 
In an example, an accessibility feature (118) corresponds to a formatting of a table using HTML formatting tags such as <div> or <span> which can be used to dictate the manner in which a particular screen reader reads out table values. The screen reader skips read out of <div> and <span> tags because the tags are recognized as formatting tags (selectively control verbal readout of the particular table by a screen reader based at least on whether the particular table is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table (in the first document), the screen reader is controlled to skip over metadata (table formatting metadata or cell formatting metadata) associated with the particular table (in the modified second document), and initiate verbal readout of the particular table (in the modified second document) starting with data content within the particular table (in the modified second document)). Hendry, Figs 2A-2B, 3A-3B, para 23, 49-51, 60, 74. 
As discussed above, Hendry teaches when the particular table is classified as a layout table in the first document, create a second document with modified representation of the layout table, and selectively control verbal readout of the particular table in the modified second document by a screen reader based at least on whether the particular table in the first document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table in the first document, the screen reader is controlled to skip over table formatting metadata or cell formatting metadata associated with the particular table in the modified second document, and initiate verbal readout of the particular table starting with data content within the particular table in the modified second document. 
Thus, Hendry strongly suggests and implies, selectively controlling the verbal readout of the particular table by a screen reader based at least on whether the particular table in the second document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table, the screen reader is controlled to skip over table metadata or cell metadata associated with the particular table in the second document, and initiate verbal readout of the particular table starting with data content within the particular table.  Hendry does not explicitly disclose when the particular table is classified as a layout table in the document, the screen reader is controlled to skip over metadata associated with the particular table in the document, and, initiate verbal readout of the particular table starting with data content within the particular table.  
However, WebAIM teaches in the field related to a screen reader and accessible layout tables. WebAIM, page 1. WebAIM teaches that, screen readers treat layout tables and data tables very differently. For layout tables, they simple read the content of table based on the source code order (when the particular table is classified as a layout table in the document, the screen reader is controlled to skip over metadata associated with the particular table in the document, and, initiate verbal readout of the particular table starting with data content within the particular table). For data tables, however they will identify the presence of the table including the number of columns and row, provide table navigation functionality, read row and column headers, etc.
So how does a screen reader know if a table is a data table or a layout table? They perform some analysis of the table markup and structure to “guess”. Because of this it’s vital that data table markup, such as <caption>, <th>, et. are NEVER used within layout tables, otherwise the screen reader may incorrectly present the table as a data table causing increased overhead and confusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for identifying layout tables and adding accessibility features for documents, including the strongly suggested and implied features for selectively controlling the verbal readout of the particular table by a screen reader based at least on whether the particular table in the second document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table, the screen reader is controlled to skip over table formatting metadata or cell formatting metadata associated with the particular table in the second document, and initiate verbal readout of the particular table starting with data content within the particular table of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table of Chen and the feature for when it is determined that the table is a layout table, skip over metadata associated with the layout table, and, start to provide cell data content within the layout table of WebAIM, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures and because it would provide advantages to the user to hear document table information that is not quite confusing and because Hendry strongly suggests and implies doing so in order to improve document accessibility and prevent unnecessarily reading out layout information. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. 
Regarding claim 7, which depends from claim 1 and recites:
wherein the particular table is classified according to a rule-based heuristic determined by applying different weights to the at least two different attributes of the particular table.  
Hendry in view of WebAIM and Chen teaches the system of claim 1, including classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table.
As discussed above with respect to claim 1, Hendry teaches receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching using a known text, particular HTML formatting tags, particular elements rule-based heuristic. Hendry, para 66, 74, 14, 60, 49.
 Hendry teaches that the particular table is classified according to a rule-based heuristic in that Hendry discloses that, Initially, a document is analyzed (Step 402). In an embodiment, the document is analyzed to identify inaccessible features. In an example, inaccessible features are identified by searching for text that is known to be misinterpreted by one or more assistive technologies. In a HTML document, the text to be searched may include particular HTML formatting tags or particular document elements (for example, a layout table) (classify, determine that the table is a data table or a layout table based (identify, classify, determine table is a layout table), according to a rule-based heuristic (analyzing and searching using a known text, particular HTML formatting tags, particular elements rule-based heuristic), the particular table is classified according to a rule-based heuristic). In another example, the identification of inaccessible features includes identifying formatting and styles for content that do not use cascading style sheets. Hendry, para 60, 49, 74, 14. 
Thus, as discussed above and with respect to claim 1, Hendry teaches receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching using a known text, particular HTML formatting tags, particular elements rule-based heuristic, wherein the particular table is classified according to a rule-based heuristic. Hendry, para 66, 74, 14, 60, 49. As similarly discussed above with respect to claim 1, Hendry does not specifically disclose applying different weights to the at least two different attributes of the particular table.
However, as similarly discussed above with respect to claim 1, Chen teaches in the field related to a system and a method to identify a structure, for example, a table, which is represented in a native PDF document. More particularly, the present disclosure relates to identifying the structure by use of sequence tagging. Chen, para 1. Chen teaches a method to identify a structure presented in a native PDF document. The method comprises obtaining a native PDF document having a first line to start a table and a second line to end the table; detecting a value of a physical feature of the native PDF document, wherein the physical feature has a corresponding weighting factor; initiating a value to the weighting factor; assigning a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor; and identifying a location of the table (applying different weights to at least two different attributes (features) of the particular table) in the native PDF from the first status and the second status, thus yielding an identified location of the table. Chen, Figs 2-6, 10-11, para 8-9, 73, 75-76, 95-96.
Sequence tagger 121 tags and identifies each line of XML file 204. More specifically, for page layout recognition 205, sequence tagger 121 identifies heading and title start, heading and title in, or heading and title out of XML file 204. Sequence tagger 121 also tags and identifies each line as column start, column in, or column out of XML file 204 (classify the particular table as a data table or a layout table (identify as a layout table) by applying different weights to at least two different attributes of the particular table). Further, for page layout recognition 205, sequence tagger 121 tags and identifies all page blocks on XML file 204. A page block is an area with independent and complete semantics, which is similar to a layerout of newspaper contains many blocks and each block is an independent unit. For example, many financial markets use a single page block format for financial reporting, but financial markets in Australian and New Zealand use newspaper layout format for financial reporting. To identify tables and paragraphs accurately on XML file 204, all page blocks are first identified. Chen, Figs 2-6, 10-11, para 73, 75-76, 8-9. 
For table area detection 215, sequence tagger 121 tags each line of XML file 204, and identifies table start, inside table, and outside table for a table in XML file 204 (classify the particular table as a data table or a layout table (identify as a data table) by applying different weights to at least two different attributes of the particular table). Once sequence tagger 121 identifies the status of each line, a table area can be identified. For table structure detection and extraction 220, sequence tagger 121 extracts rows, columns and cells of the table that is identified by sequence tagger 121. Chen, Figs 2-6, 10-11, para 75-76, 73, 95-96, 8-9.
 FIG. 11 is a flowchart of a method of table recovery… The native PDF has table 505. Table 505 includes a first line to start table 505 and a second line to end table 505. Converter 122 converts native PDF document 203 to XML file 204. During operation 1110, processor 110 detects a value of a physical feature of XML file 204 and native PDF document 203. There is a weighting factor corresponding to the physical feature. The physical feature can be any physical features 1000. … During operation 1120, sequence tagger 121 tags a first line to start table 505 and a second line to end table 505. Program module 120 assigns a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor. During operation 1125, processor 110 identifies a location of table 505 in native PDF document 203 from the first status and the second status. An identified location is yielded from the identification of the location of table 505. In system 100, sequence tagger 121 applies a MALLET CRF application programming interface (API) for identifying page layout, paragraph and table areas (classify the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table), and then method 1200 trains sequence tagger 121 with reference documents 132. Chen, Figs 2-6, 10-11, para 114-120, 95-96, 75-76, 73, 8-9.
It would have been obvious to one of ordinary skill in the art to implement the system for identifying features by searching for text that is known to be misinterpreted by one or more assistive technologies, including receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching text, formatting tags and particular elements rule-based heuristic, wherein the particular table is classified according to a rule-based heuristic of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table of Chen and the feature for when it is determined that the table is a layout table, skip over presentation information associated with the layout table, and, start to provide cell data content within the layout table of WebAIM, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures, it would provide advantages to the user to hear document table information that is not quite confusing and it would improve document accessibility and prevent unnecessarily reading out layout information. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. 

Claims 9 and 14 recite methods that substantially parallel the systems of claims 1 and 6. Therefore, the analysis discussed above with respect to claims 1 and 6 also applies to claims 9 and 14, respectively. Accordingly, claims 9 and 14 are rejected under substantially the same rationale as set forth above with respect to claims 1 and  6, respectively.

Claim 15 recites a computer storage media that substantially parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected under substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A computer storage media storing computer-readable instructions that when executed cause a computing device to: (i.e., Hendry, Figs 1, 5, para 87-92).

Regarding claim 16, which depends from claim 15 and recites:
wherein the at least two different attributes are selected from a first set of attributes indicative of data tables and a second set of attributes indicative of layout tables.
Hendry in view of WebAIM and Chen teaches the computer storage media of claim 15, from which claim 16 depends, including the at least two different attributes. Hendry does not specifically disclose selected from a first set of attributes indicative of data tables and a second set of attributes indicative of layout tables.
However, Chen teaches a method to identify a structure presented in a native PDF document. The method comprises obtaining a native PDF document having a first line to start a table and a second line to end the table; detecting a value of a physical feature of the native PDF document, wherein the physical feature has a corresponding weighting factor; initiating a value to the weighting factor; assigning a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor; and identifying a location of the table (applying different weights to at least two different attributes (features) of the particular table) in the native PDF from the first status and the second status, thus yielding an identified location of the table. Chen, Figs 2-6, 10-11, para 8-9, 73, 75-76, 95-96.
For table area detection 215, sequence tagger 121 tags each line of XML file 204, and identifies table start, inside table, and outside table for a table in XML file 204 (classify the particular table as a data table or a layout table (identify as a data table) by applying different weights to at least two different attributes of the particular table, at least two different attributes are selected from a first set of attributes indicative of data tables). Once sequence tagger 121 identifies the status of each line, a table area can be identified. For table structure detection and extraction 220, sequence tagger 121 extracts rows, columns and cells of the table that is identified by sequence tagger 121. Chen, Figs 2-6, 10-11, para 75-76, 73, 95-96, 8-9.
Sequence tagger 121 tags and identifies each line of XML file 204. More specifically, for page layout recognition 205, sequence tagger 121 identifies heading and title start, heading and title in, or heading and title out of XML file 204. Sequence tagger 121 also tags and identifies each line as column start, column in, or column out of XML file 204 (classify the particular table as a data table or a layout table (identify as a layout table) by applying different weights to at least two different attributes of the particular table, at least two different attributes are selected from a second set of attributes indicative of layout tables). Further, for page layout recognition 205, sequence tagger 121 tags and identifies all page blocks on XML file 204. A page block is an area with independent and complete semantics, which is similar to a layerout of newspaper contains many blocks and each block is an independent unit. For example, many financial markets use a single page block format for financial reporting, but financial markets in Australian and New Zealand use newspaper layout format for financial reporting. To identify tables and paragraphs accurately on XML file 204, all page blocks are first identified. Chen, Figs 2-6, 10-11, para 73, 75-76, 8-9. 
 FIG. 11 is a flowchart of a method of table recovery… The native PDF has table 505. Table 505 includes a first line to start table 505 and a second line to end table 505. Converter 122 converts native PDF document 203 to XML file 204. During operation 1110, processor 110 detects a value of a physical feature of XML file 204 and native PDF document 203. There is a weighting factor corresponding to the physical feature. The physical feature can be any physical features 1000. … During operation 1120, sequence tagger 121 tags a first line to start table 505 and a second line to end table 505. Program module 120 assigns a first status for the first line and a second status for the second line based on (a) the physical feature and (b) the weighting factor. During operation 1125, processor 110 identifies a location of table 505 in native PDF document 203 from the first status and the second status. An identified location is yielded from the identification of the location of table 505. In system 100, sequence tagger 121 applies a MALLET CRF application programming interface (API) for identifying page layout, paragraph and table areas (classify the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table, the at least two different attributes are selected from a first set of attributes indicative of data tables and a second set of attributes indicative of layout tables), and then method 1200 trains sequence tagger 121 with reference documents 132. Chen, Figs 2-6, 10-11, para 114-120, 95-96, 75-76, 73, 8-9.
It would have been obvious to one of ordinary skill in the art to implement the system for identifying features by searching for text that is known to be misinterpreted by one or more assistive technologies, including receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching text, formatting tags and elements of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table, where the at least two different attributes are selected from a first set of attributes indicative of data tables and a second set of attributes indicative of layout tables of Chen and the feature for when it is determined that the table is a layout table, skip over presentation information associated with the layout table, and, start to provide cell data content within the layout table of WebAIM, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures, it would provide advantages to the user to hear document table information that is not quite confusing and it would improve document accessibility and prevent unnecessarily reading out layout information. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of WebAIM and Chen as applied to claim 1 above, and further in view of Bernstein et al. (Pub. No. US 2010/0082733 A1, published April 1, 2010) hereinafter Bernstein.

Regarding claim 2, which depends from claim 1 and recites:
wherein the multiple attributes are received from an application programming interface of a user interface automation system that provides access to user interface elements of the application.
As similarly discussed above with respect to claim 1, Hendry teaches that, i.e., Methods for automatically producing a document include capturing data that is displayed to a user from a first document and writing a new document which displays substantially the same data but improves the document accessibility. Hendry, para 14. In an embodiment, values or properties of a table object are accessed using commands from an application programming interface (wherein the multiple attributes (properties) are received from an application programming interface). For example, a command is executed to search for table layout tags in a HTML document that indicate the beginning and end of table cells. Based on the identified table layout tags, the cell values are extracted. Hendry, para 66, 74, 14. 
Methods for automatically producing a document include capturing data that is displayed to a user from a first document and writing a new document which displays substantially the same data but improves the document accessibility. Hendry, para 14. In an embodiment, values or properties of a table object are accessed using commands from an application programming interface (the multiple attributes (properties) are received from an application programming interface of a ). For example, a command is executed to search for table layout tags in a HTML document that indicate the beginning and end of table cells. Based on the identified table layout tags, the cell values are extracted. Hendry, para 66, 74, 14.  
Thus, Hendry in view of WebAIM and Chen teaches that the multiple attributes are received from an application programming interface of a document automation system that provides access to elements of the document. Hendry in view of WebAIM and Chen does not specifically disclose from a “user interface” automation system that provides access to “user interface” elements of the “application”. 
However, Bernstein teaches in the field related to automated user interface elements and receiving accessibility information. Bernstein, abstract, para 1-5. Bernstein teaches that remote automation system is described herein that allows application accessibility information to be used remotely and extended to allow custom UI elements to be automated (receive information “regarding user interface elements” from a “user interface” automation system that provides access to “user interface” elements of the “application”). A client initiates a request for information about a UI element on a remote computer. … When the client computer receives the response, the system deserializes the automation data and provides the deserialized automation data to a local application on the client computer (receive information “regarding user interface elements” from a “user interface” automation system that provides access to “user interface” elements of the “application”). Thus, the remote automation system allows users to view applications running on a remote system but run accessibility applications locally to experience higher fidelity. Bernstein, abstract, para 5, 24, 36, 38. In block 550, the system provides the translated automation data to a local application on the client computer. For example, the system may provide the data through an automation API to a screen reader (receive information “regarding user interface elements” from an application programming interface of a “user interface” automation system that provides access to “user interface” elements of the “application”). Bernstein, abstract, para 36, 38, 5, 24. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system for identifying layout tables and adding accessibility features for documents, including the strongly suggested and implied features for selectively controlling the verbal readout of the particular table by a screen reader based at least on whether the particular table in the second document is classified as a data table or a layout table, wherein, when the particular table is classified as a layout table, the screen reader is controlled to skip over table formatting metadata or cell formatting metadata associated with the particular table in the second document, and initiate verbal readout of the particular table starting with data content within the particular table, where multiple attributes are received from an application programming interface of a document automation system that provides access to elements of the document of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table of Chen and the feature for when it is determined that the table is a layout table, skip over metadata associated with the layout table, and, start to provide cell data content within the layout table of WebAIM and the feature for receiving information regarding user interface elements from a user interface automation system that provides access to user interface elements of the application of Bernstein, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures and because it would provide advantages to the user to hear document table information that is not quite confusing and because Hendry strongly suggests and implies doing so in order to improve document accessibility and prevent unnecessarily reading out layout information and to allow application accessibility information to be used remotely and extended to allow custom UI elements to be automated and interact successfully with programs. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. Bernstein, abstract, para 4, 1-5. 

Claim 10 recites a method that substantially parallels the system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 10. Accordingly, claim 10 is rejected under substantially the same rationale as set forth above with respect to claim 2.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of WebAIM and Chen as applied to claim 16 above, and further in view of Bastide et al. (Patent No. US 9,483,455 B1, issued November 1, 2016) hereinafter Bastide.

Regarding claim 17, which depends from claim 16 and recites:
wherein the first set of attributes includes a table name attribute and a column header attribute.
Hendry in view of WebAIM and Chen teaches the computer storage media of claim 16, from which claim 17 depends, including the at least two different attributes and the first set of attributes and the second set of attributes. Hendry in view of WebAIM and Chen does not specifically disclose that the first set of attributes includes a table name attribute and a column header attribute.
However, Bastide teaches in the field related generally to document processing, and more particularly to analysis of ingestion of multi-formatted tables in a document. Bastide, col 1:5-8. Bastide teaches that, Analysis module 210 may extract textual hints from identified tabular data. For example, a natural language search or metadata analysis may be used to extract textual data from identified tabular data. Textual hints may be, for example, table titles, reference names, column headers, row headers, words in a tabular region, and/or metadata associated with tabular data (attributes includes a table name attribute and a column header attribute). In various embodiments, raw data text elements may be extracted and data-driven mapping may be used. Bastide, Fig 2-5, col 6:47-63, col 8:56-65, col 9:32-44.
It would have been obvious to one of ordinary skill in the art to implement the system for identifying features by searching for text that is known to be misinterpreted by one or more assistive technologies, including receiving multiple attributes of a particular table provided in a document displayable by an application and classifying the particular table as a data table or a layout table by analyzing and searching text, formatting tags and elements of Hendry using the feature for classifying the particular table as a data table or a layout table by applying different weights to at least two different attributes of the particular table, where the at least two different attributes are selected from a first set of attributes indicative of data tables and a second set of attributes indicative of layout tables of Chen, the attributes includes a table name attribute and a column header attribute of Bastide and the feature for when it is determined that the table is a layout table, skip over presentation information associated with the layout table, and, start to provide cell data content within the layout table of WebAIM, with a reasonable expectation of success, because screen reader software applications that perform information extraction and summarization of a document can benefit greatly from a document that has structures, it would provide advantages to the user to hear document table information that is not quite confusing and it would improve document accessibility and prevent unnecessarily reading out layout information and to process table contextual content in multiple formatting styles more easily and efficiently, in both time and resources used. WebAIM, page 1.  Hendry, para 4-8. Chen, para 4. Bastide, col 1:9-20, 23-55.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144